Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuge (US 20130006405, IDS 1/26/21) and Cole (US 20050225288))
Regarding claim 1, Tsuge teaches a sound output device (radio set, Tsuge, [0008]) comprising: a housing having an internal space (housing of a box shape, [0008], fig 11); a battery mounting unit on which a battery for an electric tool is mounted (rechargeable battery for electric tools, [0008]). a  loudspeaker driver at least part of which is disposed in the internal space (loudspeakers 17 provided on both the left and right side, Tsuge, [0051])
Although Tsuge does not teach a woofer and tweeter, Tsuge teaches about Cole (US 20050225288 being relevant in paragraph [0004] of Tsuge and Cole teaches a small loudspeaker 58 and a larger loudspeaker 60 (Cole, fig 19, [0017]) and by the definition of woofer and tweeter in light of the art and the specification, these two constitutes a woofer and tweeter and it would have been obvious to incorporate a woofer and tweeter in the system on Tsuge with the motivation of covering the full audio spectrum better than with a full-range driver.
However, Tsuge and Cole do not teach a partition member that partitions the internal space, it would have been obvious to use some kind of deliberate back enclosure volume for the respective loudspeaker drivers which is a basic concern in any loudspeaker application as is well-known in the art and accordingly such an arrangement would be a partition because one would not generally want the tweeter and woofer to be sharing the same volume as the back enclosure space.
Regarding claim 13, Tsuge and Cole teach the sound output device according to claim 1, wherein the housing includes a main body member (case main body 40, Tsuge, [0031]), and a lid member that is coupled to the main body member in a rotatable manner (opening closing cover 70, [0031], fig 7)_, a battery housing chamber is defined between the main body member and the lid member (battery housing chamber, Tsuge,  [0041], figs 10-12), the battery housing chamber is opened or closed by rotation of the lid member (opening and closing the battery storage with hinged cover, Tsuge,  [0043]), -5-New U.S. Patent Application and the battery mounting unit is disposed on a rear part of the main body member in the battery housing chamber (mounting for batteries 1-3, Tsuge, [0041], figs 10-12).  
Regarding claim 14, Tsuge and Cole teach the sound output device according to claim 13, wherein the battery mounting unit includes a pair of guiding parts that is disposed in a left-right direction to guide the battery for an electric tool in an up-down direction (slide down from above, [0040-0041]), and a terminal disposed between the guiding parts (charging when the batteries are attached, [0039]), and the battery for an electric tool is inserted into the guiding parts from above the guiding parts(slide down from above, [0040-0041]), and slides downward while being guided by the guiding parts so as to be connected to the terminal (battery attachment unit, [0039]).  
Regarding claim 15, Tsuge and Cole teach the sound output device according to claim 13, wherein the battery for an electric tool includes a first battery and a second battery, the battery mounting unit includes a first battery mounting unit on which the first battery is mounted, and a second battery mounting unit on which the second battery is mounted (B1 and B2, [0041], figs 10 and 11), and structures of the first battery mounting unit and the second battery mounting unit and a distance between the first battery mounting unit and the second battery mounting unit are defined so that the second battery is not allowed to be mounted on the second battery mounting unit when the first battery is mounted on the first battery mounting unit, and the first battery is not allowed to be mounted on the first battery mounting unit when the second battery is mounted on the second battery mounting unit (impossible to attach multiple batteries, [0041]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuge, Cole, and JP 60184391, IDS 1/26/21, 15-page document)
Regarding claim 2, Tsuge and Cole teaches the sound output device according to claim 1.
Although Tsuge and Cole do not teach wherein the partition member is disposed around the tweeter in the internal space, JP 60184391 teaches partitions around a tweeter (7 & 8, fig 1, JP 60184391) and it would have been obvious to one of ordinary skill in the art to use a partition around the back volume of a tweeter since a sealed enclosure usually is adequate for the limited bass response required by a tweeter and doing so is the use of a known technique to improve a similar system in the same way.  
Regarding claim 3, Tsuge and Cole, and JP 60184391 teaches the sound output device according to claim 2, wherein the housing has an opening that connects the internal space with an external space of the housing, at least part of the partition member is disposed in the opening, and at least part of the tweeter is connected to the partition member (JP 60184391, fig 1). 
Regarding claim 4, Tsuge and Cole, and JP 60184391 teaches the sound output device according to claim 3, wherein the tweeter includes a diaphragm, a coil, and a frame including a flange part supporting the diaphragm and a main body part disposed around the coil (although not explicitly disclosed, the examiner takes Official Notice that these parts are not inventive in the field of moving-coil loudspeakers), the partition member includes a rim part disposed in the opening (7 facing opening, fig 2, JP 60184391), and a bowl part forming the first space (back volume 7 and 8, fig 2 JP 60184391), the rim part supports the flange part (flange supported  by rim 7, fig 1, JP 60184391), and the bowl part is disposed around the main body part (back enclosure 7 and 8 surrounds main body part, fig 2, JP 60184391).
Regarding claim 5, Tsuge and Cole, and JP 60184391 teaches the sound output device according to claim 4, wherein -2-New U.S. Patent Application the partition member further includes a plate part disposed around the rim part, and the plate part is disposed around the flange part to face an outer surface of the housing (2, fig 2, JP 60184391).  

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dickie (GB 2414620) teaches opposing loudspeaker drivers on opposite sides of an enclosure which are mechanically attached to each other (pg. 6, ln 26-28, fig 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651